Citation Nr: 1121635	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-02 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 26 to April 28, 1976.  He also had approximately three years of prior inactive service.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of his military service or any incident therein.

2.  The medical evidence of record does not show current tinnitus related to the Veteran's military service or any incident therein.

3.  The competent evidence of record does not show any current diagnosis for a bilateral foot disorder that is related to the Veteran's military service or to any incident therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated by, active military service, and it cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A bilateral foot disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's March 2009 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's March 2009 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as available VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with a VA audiological examination in November 2009 to determine the etiology of any bilateral hearing loss and/or tinnitus found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that this medical examination was more than adequate as it was based upon a complete review of the Veteran's claims file, to include the Veteran's personal statements and history.  The VA examiner provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The November 2009 VA examiner also included an assessment of the functional impact of the Veteran's bilateral hearing loss on his occupational and daily living activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that the VA examiner must describe the functional effects of a hearing disability in the examination report). In addition, the Veteran has neither advanced an argument that the audiological examination was deficient in any respect, nor that he was prejudiced thereby.

While no VA examination was provided to the Veteran in conjunction with the claim of service connection for a bilateral foot disorder, the Board finds that a VA examination concerning a bilateral foot disorder is not required as the Veteran has failed to present any evidence of a current disability related to his military service.  See McLendon, 20 Vet. App. at 83.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Bilateral Hearing Loss and Tinnitus

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he currently has bilateral hearing loss and tinnitus as a result of his military service.  Specifically, the Veteran's representative claims that the Veteran's inservice military occupation specialty as a carpenter is consistent with military noise exposure. 

Historically, the Veteran served on active duty in the Army from February 26 to April 28, 1976, as well as three years of prior inactive duty.  His DD-214 listed his inservice specialty as a Carpenter.

The Veteran's August 1972 enlistment examination noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
-
5
LEFT
25
20
5
-
10

The Veteran's service treatment records are negative for any complaints, symptoms, or diagnoses of bilateral hearing loss or tinnitus.  In his April 1976 separation examination report, he denied having hearing loss or any ear trouble.


The April 1976 separation examination report noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
10
5
15
15

After discharge from military service, the first evidence of record noting the Veteran's hearing loss or tinnitus is his present claim filed in February 2009 seeking service connection for these disorders.

In November 2009, the Veteran underwent a VA audiological examination.  The examiner noted that the Veteran's claims file was reviewed.  The Veteran reported that he was a carpenter in the Army from 1972 to 1976.  He denied being in combat, but stated that he was exposed to noise from saws, heavy equipment, power tools, and weapons training with periodic use of hearing protection.  Following his military discharge, the Veteran worked in various jobs, to include parking cars for 3 years, as a school district custodian for 7 years, in a sawmill for 6 months, at a demolition company for 1 1/2 years, stocking at a cold storage facility for 8 months, sorting and stocking around conveyor belts and fork lifting for a toy manufacturer during the holiday seasons, repairing beds at a medical company for 6 years, at a paper company around machinery, cutters, and sorters for 4 months, and at a oil packing company for 5 months.  Recreationally, he did carpenter work and worked on cars.

The Veteran also complained of bilateral constant tinnitus described as a humming sound.  He stated that his tinnitus began while working at his current job and it was 

louder in the left ear compared to the right.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
45
45
LEFT
25
30
35
40
40

Speech audiometry revealed speech recognition ability of 76 percent in both ears.  The examiner stated that pure tone audiometry revealed hearing to be within normal limits at 250 to 250 Hertz, sloping to a mild to moderate sensorineural hearing loss at 1000 to 8000 Hertz, bilaterally.  The diagnosis was normal to moderate sensorineural hearing loss, bilaterally.  The examiner stated that the Veteran's hearing disability had significant effects on occupational activities due to hearing difficulty but there were no effects on usual daily activities.  The examiner opined that the Veteran's hearing loss and tinnitus were "less likely as not caused by or a result of acoustic trauma."  In support of this opinion, the examiner offered the following rationale:

[The Veteran's] entrance and separation evaluations were within normal limits bilaterally.  His current audiometric configuration is not consistent with acoustic trauma and, furthermore, is not worse than normal aging.  He also reports a significant post military noise history with periodic hearing protection used.  In regards to his tinnitus claim, there was no evidence of tinnitus in his service medical records.  He was unable to correlate its onset to a specific event during his tour of duty.  And finally, he states that its onset was approximately 30 years post military service. 

After reviewing the evidence of record, the Board finds that service connection is not warranted for bilateral hearing loss or tinnitus.  There is currently diagnosed bilateral sensorineural hearing loss and tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although the medical evidence of records does not show a current diagnosis of tinnitus, for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally applied without further examination.  Hickson element (1) is therefore met.

As to Hickson element (2), disease or injury in service, service treatment records did not demonstrate complaints of or treatment for either bilateral hearing loss or tinnitus.  There was one complaint in service of a right earache, which had been present for two days, on March 30, 1973.  The impression was possible infection.  There was no further treatment and his ears were normal at separation from service in April 1976.  Despite the fact of a possible right ear infection in service in March 1973, the Board cannot find that this represented the onset of a chronic disease, particularly given the normal April 1976 separation examination and the lack of follow-up treatment since his release from active service.  As for there being an injury, the Veteran argues that he suffered inservice noise exposure serving as a carpenter.  The Veteran's statements are competent evidence that he was exposed to loud noise during service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, while the Board has no reason to doubt that the Veteran was exposed to noise from heavy machinery and other noises in service, there is no indication that such exposure resulted in any injury.  As was noted above, the Veteran's service treatment records do not indicate any abnormalities with respect to the Veteran's ears upon separation. In fact, the Veteran denied hearing loss or any ear trouble on his separation examination.  Furthermore, there is no indication that the Veteran participated in combat, which would allow for a statutory presumption of exposure to high levels of noise and/or acoustic trauma. Cf. 38 U.S.C.A. § 1154(b) (West 2002).  Accordingly, Hickson element (2) has not been met, and the Veteran's claim fails on this basis alone.

However, the Board will delve further and address Hickson element (3).  The Veteran's claims fails on this point as well, even assuming arguendo that the Veteran incurred in-service acoustic trauma.

First, post service records failed to document any complaints of or treatment for hearing loss or tinnitus for almost 33 years after his discharge from the service.  This expansive period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Although tinnitus is capable of lay observation, the Board finds that this extended period without complaint or treatment for tinnitus, as well as the absence of any tinnitus complaints in his service treatment records must also be considered.  Id.; see also Charles, 16 Vet. App. at 374-75.  More importantly, the Veteran has not asserted continuity of symptomatology with respect to his current tinnitus.  Indeed, the Veteran reported that the onset of his tinnitus was approximately 30 years after his military discharge while working at his current job.

Furthermore, the evidence of record does not include a competent medical opinion linking either the Veteran's bilateral hearing loss or tinnitus to his active duty service, to include as due to inservice noise exposure.  The only medical evidence of record which addresses the etiology of the Veteran's hearing loss and tinnitus is the November 2009 VA audiology examination report which stated that the Veteran's current audiometric configuration is not consistent with acoustic trauma; rather, it was consistent with normal aging.  There has also been no evidence offered that would suggest a link between any current hearing loss or tinnitus and the acute possible right ear infection noted in service over 30 years ago.  The November 2009 VA examiner also concluded that the Veteran's current tinnitus was not related to his military service as the Veteran reported that its onset was approximately 30 years post military service. 

As such, the evidence of record is not supportive of a finding that the Veteran experienced bilateral hearing loss or tinnitus during his active service or for many years thereafter.

To the extent that the Veteran asserts that his current bilateral hearing loss and tinnitus are related to his active duty service, the Board finds that as a layman, his statements are not competent medical evidence on the etiology of either disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that the question of whether any inservice noise exposure led to the Veteran's current hearing loss and/or tinnitus does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Espiritu, 2 Vet. App. at 494.  Moreover, substantial weight is given to the opinion of the November 2009 VA examiner who specialized in the field of audiology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  There is therefore no medical evidence of record showing that the Veteran's current hearing loss or tinnitus was caused by his military service, and the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu, 2 Vet. App. at 494-95.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Foot Disorder

The Veteran's service treatment records are negative for any inservice foot disease or injury.  On his April 1976 separation examination, the Veteran checked "don't know" for any foot trouble.  However, the examining physician noted that the Veteran's feet were normal on clinical examination.  

Post service records also failed to show any complaints of or treatment for any foot disorder for almost 33 years after his discharge from service.  The first evidence of record showing a complaint of this condition was the Veteran's filing of the present claim in February 2009.  See Mense, 1 Vet. App. at 356.  This expansive period without complaints or treatment is evidence against continuity of symptomatology, and it weighs heavily against this claim.  Id. at 356.

As such, there is no competent evidence of record showing a current diagnosis of a bilateral foot disorder related to the Veteran's military service or to any incident therein.  Nor does the Veteran contend any specific current bilateral foot disorder.   "Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of a current disability, service connection for a bilateral foot disorder is not warranted.

As there is no medical evidence that provides a diagnosis of a bilateral foot disorder, the preponderance of the evidence is against this claim for service connection.  Therefore, the doctrine of reasonable doubt is not for application.  Gilbert, 1 Vet. App. at 54.  Accordingly, service connection for a bilateral foot disorder is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


Service connection for a bilateral foot disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


